Citation Nr: 9919909	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-46 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as schizoaffective or bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Coast 
Guard from May 1969 to May 1973, to include one year and five 
months of foreign or sea service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 1999, the veteran testified before a member of the 
Board at a videoconference hearing.  Correspondence and the 
hearing transcript, which is of record, indicate that he 
accepted that hearing in lieu of an "in-person" hearing 
before a Board member.  See 38 C.F.R. § 20.700(e) (1998).


FINDING OF FACT

The claims file contains no competent evidence that 
schizoaffective or bipolar disorder is of service origin or 
was compensably manifested within the initial post-service 
year, or that such is otherwise related to the veteran's 
Coast Guard service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as schizoaffective or bipolar 
disorder, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records for the period May 1969 to May 1973, 
to include immunization records, dental records, infirmary 
and dispensary sick call entries, consultation clinical 
record reports, an abstract of medical history, and reports 
of medical examination at entrance and discharge, are 
associated with the claims file.  Those records are negative 
for notation of findings, complaints or diagnoses pertinent 
to psychiatric disability.  On the report of examination at 
discharge, the veteran's psychiatric status was marked as 
normal.

Records from the Central Oregon District Hospital reflect 
admission in February 1981.  The veteran presented with a 
history of an anxiety-like reaction and prior hospital 
admission in August 1980.  He reported reoccurring symptoms 
such as feelings of being afraid to go asleep, and feeling a 
pressure in his head.  The physician noted that the veteran 
had had an acute panic response and that such had occurred 
multiple times in the past.  Further evaluation was 
recommended.  A record that appears to be dated in July 1981 
notes that the veteran described his mind as jumping from one 
subject to another.  He complained of depression and reported 
that life was too demanding.  

In January 1982, the veteran was admitted to the St. Charles 
Medical Center.  He was noted to have been under increasing 
marital stress, culminating in divorce just before Christmas.  
The report notes that the veteran responded with psychotic 
symptoms, religiosity, hyperanalytical mental processes and 
possible hallucinations.  He was treated with psychotherapy 
and antipsychotic medications.  The impressions were agitated 
depression with psychotic break/schizoid personality.  The 
final diagnosis was a psychotic reaction.  The veteran was 
next seen in the Emergency Room in April 1982.  That report 
notes a history of difficulties beginning the prior Christmas 
after separation from his spouse.  He reported that he might 
be unable to make it through the weekend without suffering 
from a "nervous breakdown."  The impression was that the 
veteran was suffering from a marked-to-moderate transient 
situational disturbance with mixed emotional features and 
that "[i]t would appear from his past history that at times 
of overt exogenous stress, he may actually suffer from 
psychotic symptoms."  

The claims file contains records from the Sacred Heart 
General Medical Center reflecting admission in July 1982 by 
reason of depression and suicidal ideation.  The veteran 
reported having had problems in the prior six months since 
significant marital problems.  He reported that he had had 
some psychiatric difficulties prior to that time, but stated 
that his problems were most pronounced over the last several 
months, during which time his situation began to deteriorate.  
Diagnostic testing was consistent with psychotic depression.  
During interviews and evaluation the veteran discussed his 
family life being gone.  The final diagnosis was major 
depression with psychotic features.  He was discharged to 
follow-up with the Deschutes Counseling Center.

Records from the St. Charles Medical Center indicate that the 
veteran was admitted in August 1982 with a diagnosis of 
agitated depression and notations that he was suicidal.  

Records from the Central Oregon District Hospital indicate 
that the veteran was admitted in early October 1982; the 
diagnosis was acute psychosis.  Accompanying records note 
that the veteran had been well until November 1981, when he 
had a psychotic break.  He made a paranoid-schizophrenic 
impression upon examination.

Later in October 1982, the veteran was admitted to Oregon 
State Hospital on a court commitment for mental problems.  
The veteran had shortly before voluntarily committed himself 
to the Central Oregon District Hospital.  The report notes 
that the veteran's present mental condition started after his 
wife left him in December 1981.  He had been admitted for 
short periods thereafter as recommended by his employer.  Two 
days prior to self-admission he had tried to kill himself by 
holding on to an electric fence.  The physician noted that 
the veteran had had no problems while in service.  The 
veteran gave a history of having had short psychotic breaks 
in 1980 for which he was hospitalized at the Central Oregon 
District Hospital for one night.  He was noted to have 
recovered quickly, without problems until his spouse left 
him.  Upon interview the veteran related symptoms, beginning 
after his spouse left him.  The diagnoses were 
undifferentiated type schizophrenia, chronic with acute 
exacerbations; and passive-aggressive personality disorder 
and histrionic personality disorder.  

Records from St. Charles Medical Center reflect that the 
veteran was seen in May 1984 for schizophrenia.  The 
examining physician noted that the veteran's spouse left him 
just prior to the onset of the illness.  The assessment was 
probable chronic undifferentiated schizophrenia.

In March 1985, the veteran was hospitalized at the Sacred 
Heart General Hospital.  He was admitted on the 
recommendation of his employer.  That report includes 
notation that the veteran's problem "clearly started with 
the breakup of his marriage three years earlier, and appeared 
to be related to unresolved grief."  Other background 
information was noted, to include an uneventful childhood and 
no problems in service.  The final diagnosis was chronic, 
neurotic depression.  Reports reflect an impressions of 
psychoneurotic reaction, dissociative and anxiety reaction, 
and histrionic personality disorder.

Records from the Central Oregon District Hospital dated in 
February 1987 note that the veteran had a long history of 
apparent schizophrenia.  He was admitted.  The assessment 
was, in part, paranoid schizophrenia with decompensation.  
Also considered was to rule out seizure disorder; the 
physician noted that it did not sound like the veteran had 
had a seizure disorder, but that it may have been anxiety 
from a psychotic break.  Records dated in January 1990 and 
March 1991 also note a history of schizophrenia; other March 
1991 records note a history of major depression and a 
questionable history of psychotic reaction.  A March 1992 
record notes a history of manic problems and bipolar illness.  
The impression was bipolar illness, manic phase, early.  
April 1992 records note an assessment of a questionable 
thought disorder,  questionable psychosis and questionable 
bipolar disorder.

Also associated with the file are records from Deschutes 
County Mental Health Services.  A record dated in December 
1990 notes extensive psychiatric hospitalization and a lot of 
treatment for "his reports of depression and his seeming 
inability to cope with his divorce and estrangement from his 
two sons."  The veteran reported that two of his siblings 
were on lithium with bipolar disorder.  An April 1991 record 
includes a history, given by the veteran, that his father had 
been "quite abusive to him yet his recollection of his 
family life was that it was basically a normal healthy family 
life."  The impression was major depression; there was also 
notation of some traits of a borderline personality disorder.

The veteran first filed a claim for VA benefits based on 
psychiatric disability in November 1993.  At that time he 
identified treatment for such in 1970 or 1971 at the Kodiak, 
Alaska, Naval Air Station.  

In January 1996, the veteran presented for a VA examination.  
The examiner noted that the veteran was considered a poor 
historian.  The veteran reported that he had woken up while 
on active duty tie the U.S. Coast Guard off the coast of 
Alaska and did not know who he was.  He reported that he was 
medivac'd to a Navy Air Base and seen by a Navy psychiatrist.  
The examiner noted that the veteran's history showed a 
multitude of diagnoses ranging from adjustment disorder and 
borderline personality to major depression to paranoid 
schizophrenia to bipolar disorder to schizoaffective 
disorder.  The examiner indicated that it appeared from the 
history that the veteran might warrant a diagnosis of 
schizoaffective disorder.  A Social and Industrial Survey was 
also completed at that time.  The veteran reported 
relationship difficulties and mental health issues dating 
back to 1972, just prior to his discharge from active duty.  
He reported that his wife left him after his first 
hospitalization.  Major stressors were noted as the breakup 
of his marriage.  The report notes a history of 
hospitalization or treatment for psychiatric disability since 
1981.  

In a letter dated in January 1996, M.V., M.D., of the Cascade 
Medical Clinic, reported that the veteran had been "a 
patient at this office since July of 1974, until May of 
1992."  Dr. M.V. stated that he had not seen the veteran 
since May 1992 but that he was familiar with the veteran's 
medical problems.  Dr. M.V. stated that he had seen the 
veteran intermittently from 1985 on, and that he knew the 
veteran had had a history of schizophrenia and panic attacks.  
Dr. M.V. reported that the veteran had had episodes of 
decompensation but generally had been manageable with 
medication.  The paper on which the letter is written 
indicates that the clinic staff was comprised of physicians 
and surgeons and that they were Diplomates of the American 
Board of Family Practice. 

In September 1997, the veteran testified at a personal 
hearing.  He related that he woke up one day on a Coast Guard 
cutter and did not recognize people.  He indicated that he 
was seen by a psychiatrist on base, the Naval Air Station in 
Kodiak, Alaska, but that he did not remember what the 
diagnosis was.  The hearing officer asked the veteran if he 
saw the psychiatrist at the place where he usually got 
treatment; the veteran responded that it was, and that it was 
the same place where he was treated when he broke his 
collarbone.  Transcript at 2.  The veteran then stated that 
he was upset about it and took that one page out of his 
medical record and tore it up and put it under a rock.  
Transcript at 3.  

Thereafter, the RO attempted to obtain records from the 
veteran's employers; the responses indicate that no pertinent 
records were found.

In April 1999, the veteran testified before a member of the 
Board at a video- conference hearing, providing testimony 
similar to that offered in September 1997. Also, it was 
suggested that ship's logs be obtained.   

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual 
that the claim is well grounded."  38 U.S.C.A. § 5107(a); 
Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson v. Brown, 
9 Vet. App. 542, 545 (1996).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), 
the Court held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Court has held that in order for a claim to be well-
grounded, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service, of a current 
disability, and of a nexus between the in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As the record in this case does not establish 
that the veteran possesses a recognized degree of medical 
knowledge, his own opinions as to medical diagnoses and/or 
causation are not competent.  As lay statements, such are not 
sufficient to establish a plausible claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case the Board first notes the veteran's contention 
of having been seen in service for psychiatric complaints.  
His service medical records are associated with the claims 
file and include records that reflect treatment for an arm 
injury, as well as other sick call complaints.  They also 
contain an abstract of medical health care during service.  
None of the service medical records reflects any complaints, 
findings or diagnoses relevant to any psychiatric disorder.  

The veteran has indicated that he had been treated at an air 
base hospital.  However, in connection with his personal 
hearing in September 1997, he indicated that he was treated 
at the same facility for his psychiatric complaints as for 
his arm complaints.  The arm /clavicle injury was treated at 
the Kodiak Naval Station Dispensary, the records of which are 
in the claims file.  He also reported that he destroyed any 
existing records of in-service psychiatric treatment.  Thus, 
such records, if they ever existed, are unavailable for 
review.  In any case, it is clear that the available service 
medical records contain no indication whatsoever of any 
psychiatric problems.  Moreover, at the time of his discharge 
from service, the veteran's psychiatric status was clinically 
evaluated as normal, with no psychiatric defects, diagnoses 
or history noted.  If, in fact, the veteran sought or 
received treatment in service, the problem appears to have 
been acute and transitory, in view of the otherwise negative 
service medical records and separation examination.  
Accordingly, service records provide no plausible basis for 
service connection.  38 C.F.R. § 3.303(a).

There is no competent evidence of a compensably manifested 
psychosis within one year after service to warrant 
consideration on the basis of presumptive service connection.  
38 C.F.R. §§ 3.307, 3.309.  In a letter the veteran he 
requested
that the 38 C.F.R. § 17.33 two-year presumption for psychoses 
be applied.  That provision (see 38 C.F.R. § 17.33 (1995)) 
pertained to a two-year presumption for active psychoses for 
the furnishing of medical services.  The presumption was 
valid only with respect to eligibility for treatment or other 
benefits provided under 38 C.F.R. Part 17 and had no 
application with respect to service-connection under 38 
C.F.R. Part 3.  In any case, the veteran was discharged in 
1973 and the claims file contains no competent medical 
evidence of schizophrenia, bipolar disorder or other 
psychosis within two years of such discharge.

Although the record presents no plausible basis for 
presumptive service connection or service connection under 
38 C.F.R. § 3.303(a), the Board must still consider 38 C.F.R. 
§ 3.303(d).  However, the entire record contains no competent 
evidence that a currently diagnosed bipolar 
disorder/schizophrenic disorder (or any other acquired 
psychiatric disorder) had its onset during or is otherwise 
related to service.  In fact, the competent evidence of 
record is consistent in showing that the veteran's 
"psychotic break" as termed by physicians, first occurred 
in or around 1981, many years after service, in connection 
with the departure of his spouse.  At the most, available 
records suggest initial psychiatric complaints or problems in 
1980, with no history, documentation, or medical conclusion 
that the veteran first manifested symptoms of his psychiatric 
disorder during service, or within the following year. Nor 
does any of the competent evidence of record contain an 
opinion that the veteran's current psychiatric disorder is 
otherwise related to any incident of service; rather it has 
been linked to his marital break-up.  In fact, references to 
service in such records indicate that there were no problems.  
Regarding Dr. M.V.'s statement, although he reported that the 
veteran had been a patient of the clinic since 1974, Dr. M.V. 
had not seen him until 1985, more than ten years after 
service.  Dr. M.V. acknowledged knowing the veteran's 
psychiatric history but in no way linked it to service or to 
the one-year presumptive period following service.  

The only evidence in support of the veteran's argument that 
service connection is warranted, is his own statements to the 
effect that he was treated in service and experienced 
psychiatric symptoms thereafter.  He is not competent to 
provide a psychiatric diagnosis for any in-service or post-
service symptoms or to attribute any reported symptomatology 
to a psychiatric diagnosis; nor is he competent to relate any 
diagnosed psychiatric illness to his period of service.  See 
Espiritu, supra.  Absent the requisite nexus opinion, his 
claim must fail.  See Caluza, supra.  

Although at the Board hearing it was suggested that the 
ship's log might be helpful in showing that the veteran's had 
psychiatric problems and was referred to the hospital for 
same, the Board reiterates that records of treatment at the 
Kodiak Naval Station medical facility have been obtained and 
that the veteran was found to be psychiatrcially normal when 
he was examined for separation from service.  Moreover, there 
is no indication in the post-service medical records of any 
in-service psychiatric problems and no nexus evidence.  
Additionally, as explained above, the veteran reportedly 
destroyed certain service medical records, and the RO has 
obtained identified post-service evidence, to the extent 
possible.  Thus, the Board finds no need to remand the case 
in an attempt to obtain ship's logs as they could not alter 
the normal separation examination findings or provide a nexus 
between the post-service psychiatric problems and service.   

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, as explained above, the veteran has not 
identified any existing medical evidence that has not been 
requested or obtained, which will support a well-grounded 
claim.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


ORDER

Entitlement to service connection for a psychiatric disorder, 
claimed as schizoaffective or bipolar disorder, is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

